Name: Decision (EU, Euratom) 2016/1655 of the Representatives of the Governments of the Member States of 7 September 2016 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2016-09-15

 15.9.2016 EN Official Journal of the European Union L 247/15 DECISION (EU, Euratom) 2016/1655 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 7 September 2016 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges of the General Court are due to expire on 31 August 2016. In addition, the terms of office of the Judges referred to in Article 1 of Decision (EU, Euratom) 2016/484 of the Representatives of the Governments of the Member States (1), are also due to expire on 31 August 2016, as laid down in that Article. (2) Mr Barna BERKE, Mr Ricardo da SILVA PASSOS and Ms Octavia SPINEANU-MATEI have been nominated as for the posts of Judges of the General Court. (3) Furthermore, it is proposed that the terms of office of Mr ZoltÃ ¡n CSEHI, Mr Constantinos ILIOPOULOS, Ms Anna MARCOULLI and Mr Dean SPIELMANN be renewed. (4) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Barna BERKE, Mr ZoltÃ ¡n CSEHI, Mr Constantinos ILIOPOULOS, Ms Anna MARCOULLI, Mr Ricardo da SILVA PASSOS, Mr Dean SPIELMANN and Ms Octavia SPINEANU-MATEI, to perform the duties of Judges of the General Court. (5) It is appropriate to appoint Mr Barna BERKE, Mr Ricardo da SILVA PASSOS and Ms Octavia SPINEANU-MATEI for the period from the date of entry into force of this Decision to 31 August 2022. (6) It is appropriate to appoint Mr ZoltÃ ¡n CSEHI, Mr Constantinos ILIOPOULOS, Ms Anna MARCOULLI and Mr Dean SPIELMANN for a further term of office starting on 1 September 2016 and ending on 31 August 2022. Given that those four Judges are already Judges of the General Court until 31 August 2016 and have continued to hold office pending the adoption of this Decision, it is appropriate to appoint them for a new term of office with effect from the day after the end of their previous term of office, HAVE ADOPTED THIS DECISION: Article 1 The following persons are hereby appointed Judges of the General Court for the period from the date of entry into force of this Decision to 31 August 2022:  Mr Barna BERKE,  Mr Ricardo da SILVA PASSOS,  Ms Octavia SPINEANU-MATEI. Article 2 The following persons are hereby appointed Judges of the General Court for the period from 1 September 2016 to 31 August 2022:  Mr ZoltÃ ¡n CSEHI,  Mr Constantinos ILIOPOULOS,  Ms Anna MARCOULLI,  Mr Dean SPIELMANN. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 September 2016. The President P. JAVORÃ Ã K (1) Decision (EU, Euratom) 2016/484 of the Representatives of the Governments of the Member States of 23 March 2016 appointing Judges to the General Court (OJ L 87, 2.4.2016, p. 31).